               Case 2:20-sw-00566-KJN Document 5 Filed 04/09/21 Page 1 of 1

 1 PHILLIP A. TALBER
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100                                               FILED
   Sacramento, CA 95814                                                     Apr 09, 2021
 4 Telephone: (916) 554-2700                                            CLERK, U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION                  CASE NO: 2:20-SW-0566 KJN
     OF THE UNITED STATES OF AMERICA
12   FOR SEARCH WARRANT CONCERNING:                    ORDER TO UNSEAL SEARCH WARRANT
                                                       AND SEARCH WARRANT AFFIDAVIT
13   A TCL smartphone stored in an evidence
     container labeled IS0001464390 currently in the
14   lawful possession of Inspector Jeanne-Marie
     Martin at 2000 Royal Oaks Drive, Sacramento,
15   California
16

17

18          Upon application of the United States of America and good cause having been shown,

19          IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

20 ordered unsealed.
21

22    Dated:   April 9, 2021
                                                           The Honorable Carolyn K. Delaney
23                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

      ORDER TO REQUEST TO UNSEAL SEARCH
      WARRANTS AND SEARCH WARRANT                      1
      AFFIDAVITS
